Exhibit 99.1 PRESS RELEASE INX Increases Senior Credit Facility to $70 Million HOUSTON(BUSINESS WIRE)INX Inc. (Nasdaq:INXI - News) today announced that it has increased its senior credit facility with Castle Pines Capital LLC ("CPC") used primarily for inventory floor plan financing and working capital requirements to $70 million from $60 million. Commenting on the new credit facility, Brian Fontana, INX’s Chief Financial Officer, stated, “We are pleased with our long-term, close working relationship with Castle Pines Capital and their continued support of our business objectives. The increased capacity under our primary operating credit facility will provide for continued future growth and liquidity needs.” “INX has grown substantially during our relationship and has demonstrated significant growth as a company focused on enterprise technology infrastructure solutions and services. We are pleased to increase our financial capacity to INX, which provides them with the capital they require in order to continue their impressive long-term growth,” said Jim Merrill, CPC’s Senior Vice President. ABOUT INX INC.: INX Inc. (NASDAQ:INXI - News) is a leading U.S. provider of IP network communications and data center solutions for enterprise organizations. INX offers a suite of advanced technology solutions focused around the entire life-cycle of enterprise IP network communications and data center infrastructure. Service offerings are centered on the design, implementation and support of network infrastructure, including routing and switching, wireless, security, unified communications, and data center solutions such as storage and server virtualization. Customers include enterprise organizations such as corporations, as well as federal, state and local governmental agencies. Because of its focus, expertise and experience implementing and supporting advanced technology solutions for enterprises, INX is well positioned to deliver superior solutions and services to its customers.
